NUMBER 13-06-304-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




W. J. SAMES,		Appellant,


v.


ELADIO CASTANEDA,	Appellee.



On appeal from the County Court at Law No. One
of Nueces County, Texas.




MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Hinojosa and Garza

Memorandum Opinion Per Curiam


	Appellant, W. J. SAMES, attempted to perfect an appeal from an order entered
by County Court at Law No. One of Nueces County, Texas, in cause no. 03-61462-E. 
	A review of the record before this Court fails to affirmatively reflect that this
Court has jurisdiction over this appeal.  It does not appear that the order from which
this appeal is taken is a final, appealable judgment.   Pursuant to Tex. R. App. P. 42.3,
notice of this defect was given so that steps could be taken to correct the defect, if
it could be done.  Appellant was advised that, if the defect was not corrected within
ten days from the date of receipt of this notice, the appeal would be dismissed for
want of jurisdiction.  
	Appellant's response to this Court's notice was received and filed on July 21,
2006.  Appellant's response fails to establish that this Court has jurisdiction over the
appeal.  Appellant attempts to appeal an order of March 22, 2006, denying appellant's
motion to recuse the Honorable Marisela Saldana, Judge of the County Court at Law
No. 3 of Nueces County, Texas.  
	Appellate courts have jurisdiction to consider immediate appeals of interlocutory
orders only if a statute explicitly provides appellate jurisdiction.  Stary v. DeBord, 967
S.W.2d 352, 352-53 (Tex. 1998).  Texas Rule of Civil Procedure 18a(f) provides that
if a motion to recuse is denied, the denial may be reviewed for abuse of discretion on
appeal from the final judgment.  Tex. R. Civ. P. 18a(f) (emphasis added); In re Union
Pac. Res. Co., 969 S.W.2d 427, 428 (Tex. 1998) (orig. proceeding).  The record
before the Court does not indicate that a final judgment has been entered in this cause.
	Because appellant has brought an interlocutory appeal of the denial of a motion
to recuse, we conclude we do not have jurisdiction over his complaint.  Accordingly,
we DISMISS the appeal for want of jurisdiction.
							PER CURIAM

Memorandum Opinion delivered and 
filed this the 31st day of August, 2006.